                                                   Case 2:21-cv-01267-JAD-DJA Document 7 Filed 09/10/21 Page 1 of 2



                                              1   DIANA G. DICKINSON, ESQ., Bar No. 13477
                                                  LITTLER MENDELSON P.C.
                                              2   3960 Howard Hughes Parkway
                                                  Suite 300
                                              3   Las Vegas, Nevada 89169.5937
                                                  Telephone:    702.862.8800
                                              4   Fax No.:      702.862.8811
                                                  Email: ddickinson@littler.com
                                              5
                                                  Attorney for Defendant
                                              6   BACKGROUNDCHECKS.COM LLC

                                              7

                                              8                               UNITED STATES DISTRICT COURT
                                              9                                      DISTRICT OF NEVADA
                                       10

                                       11
                                                  Guillermo Lomeli Jr.,                               Case No. 2:21-cv-01267-JAD-DJA
                                       12
                                                                 Plaintiff,
                                       13                                                              STIPULATION TO EXTEND TIME
                                                  v.                                                   FOR DEFENDANT
                                       14                                                              BACKGROUNDCHECKS.COM LLC
                                                  Backgroundchecks.com, LLC,                           TO FILE RESPONSIVE PLEADING
                                       15
                                                                 Defendant.                            [SECOND REQUEST]
                                       16

                                       17

                                       18                Plaintiff     GUILLERMO          LOMELI         JR.     (“Plaintiff”)    and      Defendant
                                       19         BACKGROUNDCHECKS.COM LLC (“Defendant”), by and through their undersigned counsel,
                                       20         hereby agree and stipulate to extend the time for Defendant to file a response to the Complaint from
                                       21         the current deadline of September 9, 2021, up to and including September 30, 2021.
                                       22                This is the second request for an extension of time to respond to the Complaint. The
                                       23         requested extension is necessary in light of the fact the parties have begun discussions regarding
                                       24         the scope and handling of the case and potential resolution of this matter. The additional time will
                                       25         allow the parties to complete these discussions for efficiency before having to engage in motion
                                       26         practice.
                                       27         ///
                                       28         ///
L IT TL E R ME N DE LS O N P .C .
  3 9 6 0 Ho w a rd H ug h e s Pa r k w a y
                 S u i t e 3 00
    L a s V e ga s , N V 89 1 69 . 5 93 7
              7 0 2 . 86 2 . 88 0 0
                                                   Case 2:21-cv-01267-JAD-DJA Document 7 Filed 09/10/21 Page 2 of 2



                                              1            This request is made in good faith and not for the purpose of delay, and the parties believe

                                              2   the interests of judicial economy support granting this extension.

                                              3 Dated: September 9, 2021                           Dated: September 9, 2021

                                              4 Respectfully submitted,                            Respectfully submitted,
                                              5

                                              6   /s/ Michael Kind                                  /s/ Diana G. Dickinson
                                                  MICHAEL KIND, ESQ.                                DIANA G. DICKINSON, ESQ.
                                              7   KIND LAW                                          LITTLER MENDELSON, P.C.
                                              8   GEORGE HAINES, ESQ.                               Attorney for Defendant
                                                  GERARDO AVALOS, ESQ.                              BACKGROUNDCHECKS.COM LLC
                                              9   FREEDOM LAW FIRM, LLC
                                       10         Attorneys for Plaintiff
                                                  GUILLERMO LOMELI JR.
                                       11

                                       12
                                                                                                        IT IS SO ORDERED.
                                       13
                                                                                                               September 10, 2021
                                                                                                        Dated: _____________________
                                       14

                                       15

                                       16                                                               ____________________________________
                                       17                                                               UNITED STATES MAGISTRATE JUDGE
                                                  4842-7763-9162.1 / 107811-1012
                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
L IT TL E R ME N DE LS O N P .C .

                                                                                                    2
  3 9 6 0 Ho w a rd H ug h e s Pa r k w a y
                 S u i t e 3 00
    L a s V e ga s , N V 89 1 69 . 5 93 7
              7 0 2 . 86 2 . 88 0 0
